DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Metsugi et al. (JP 2012-81595 A).
Regarding claim 1, Metsugi discloses a temperature control device that controls a temperature of a medium circulated through an object via a pipeline (title/abstract), the device comprising: 
a first medium circulating portion 10 that circulates the medium via a first pipeline 15/16; 
a second medium circulating portion 20 that circulates the medium via a second pipeline 25/26; 
a third medium circulating portion 30 that circulates the medium via a third pipeline 35/36; 
a switching portion 40 that switches the medium circulated through the object by selecting any one of the first pipeline 15/16, the second pipeline 25/26 and the third pipeline 35/36; and 
circulation pumps 17, 27, 37, which are equated with the claimed pressure supply portion, that supplies a required pressure through a pressure pipe communicating with each of the first pipeline, the second pipeline and the third pipeline respectively (FIG. 1; abstract, middle of p. 3 to top of p. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Metsugi et al. (JP 2012-81595 A) as applied to claim 1 above, further in view of Kudamatsu et al. (JP 2017-87441 A).
Metsugi discloses that pressure within the pipelines is controlled so that the medium does not boil (starting at p. 5 line 10).
Metsugi does not appear to explicitly disclose the pressure control portion controls the pressure so as to be not less than a saturated water vapor pressure corresponding to the highest one of temperatures at which the media circulating through the first pipeline, the second pipeline and the third pipeline come to a boil.

At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Metsugi to include the pressure control of Kudamatsu, in order to prevent the circulating medium from vaporizing/boiling and damaging the pumps (Kudamatsu p. 2 second ¶).
Regarding claim 3, Kudamatsu discloses a temperature detection portion is provided that detects the temperatures of the media circulating through the first pipeline, the second pipeline and the third pipeline, and the pressure control portion controls the pressure so as to be not less than a saturated water vapor pressure corresponding to the highest one of temperatures of the media detected by the temperature detection portion (abstract, p. 4 line 3+).
Regarding claim 4, Kudamatsu discloses a calculation portion is provided that repetitively calculates the highest saturated water vapor pressure of saturated water vapor pressures of the media based on the temperatures of the media repetitively detected by the temperature detection portion, and the pressure control portion controls the pressure so as to be not less than the highest saturated water vapor pressure in response to a shift of the highest saturated water vapor pressure calculated by the calculation portion (abstract, p. 4 line 3+).
Regarding claim 5, Metsugi is capable of the circulating with the first medium circulating portion the medium of a first temperature when a molten resin is injected into a metallic mold as the object, circulating with the second medium circulating portion the medium of a second temperature higher than the first temperature when the molten resin in the metallic mold is thermally hardened, and circulating with the third medium circulating portion the medium of a third temperature lower than the first temperature, as claimed (FIG. 1).

6 is rejected under 35 U.S.C. 103 as being unpatentable over Metsugi et al. (JP 2012-81595 A, hereinafter Metsugi-2012) in view of Kudamatsu et al. (JP 2017-87441 A) as applied to claim 5 above, further in view of Metsugi (JP 2016-30393 A, hereinafter Metsugi-2016).
Metsugi-2012 discloses a medium supply pipe 7 and discharge pipe 8 associated with the inlet and outlet of the circulation pumps 17, 27, 37 (FIG. 1; middle of p. 4), as well as plural bypass valves V5, V6, V7 (FIG. 1; middle of p. 6, and starting at the bottom of p. 7).
Metsugi-2012 does not appear to expressly disclose that the discharge is associated with a bypass valves.
However, Metsugi-2016 discloses a similar temperature control device (title/abstract; FIG 1) which includes a pump associated with an media inlet and outlet, and a bypass pipe, including an on/off valve, and associated with a discharge pipe (FIG. 1; starting at the top of p. 5).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Metsugi-2012 to include the bypass of Metsugi-2016, in order to allow for pressure equalization.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hanaoka; Kazunari et al.
US 2015/0370262 A1
SHIMIZU; Motoharu et al.
US 2016/0250685 A1
Yamashita; Saiji et al.
US 9,168,682 B2
METSUGI MASAAKI et al.
JP 2012-45872 A
KUDAMATSU JUN
JP 2017-94489 A
TSUTSUMI NORIAKI
JP 2014-786 A
SHIMIZU MOTOHARU
JP 2009-234007 A
KUDAMATSU JUN
JP 2017-87440 A
SHIMIZU MOTOHARU
JP 2010-110989 A
SHIMIZU MOTOHARU
JP 2006-1130 A
SHIMIZU MOTOHARU et al.
JP 2012-121245 A


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742